Citation Nr: 1760763	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for herniated nucleus pulposus, status post surgery with degenerative disc disease with intervertebral disc disease.  

2.  Entitlement to an increased rating in excess of 20 percent for sciatic nerve radiculopathy, right lower extremity.  

3.  Entitlement to total disability based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to a TDIU has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides appropriate process and assistance in developing the claim prior to final adjudication.  

The Veteran was last afforded a VA examination for his lower back disability in July 2014.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

In a statement with the January 2016 VA Form 9, the Veteran contended that his lower back disability had increased in severity.  Additionally, the Veteran contended that he had three screws in his spine which have "failed" and as no X-rays were done, the examiner could not make a complete analysis.  In the same statement the Veteran said he used to work part-time and now he cannot work any longer because he can't stand or walk for more than 5 minutes.  The Board, therefore, finds that an inferred claim of entitlement to a TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.  However, in light of the Board's remand of entitlement to an increased disability rating for a back disability and radiculopathy, the Board finds that the claim of entitlement to a TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc).  

The Veteran also claimed in the January 2016 statement that his leg pain and numbness are severe enough to make it difficult to walk.  The Board is remanding the increased rating claim for right lower extremity radiculopathy as a VA spinal examination includes an examination for radiculopathy symptoms of the lower extremities.  

Any new VA examination should adhere to the guidelines of recent case law.  The Board observes that recent opinions issued by the United States Court of Appeals for Veterans Claims are potentially applicable to the current appeal.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App 26 (2017).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Sharp provides a precedential finding that VA examiners must obtain "information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran's themselves."  Sharp, 29 Vet. App. at 34.  

The Veteran should also be asked to identify any outstanding treatment records for his back disability.  

On remand, the Veteran should be afforded a VA examination related to his claims for increased rating for lower back disability, right lower extremity radiculopathy, and TDIU.  38 C.F.R. § 3.327; Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Form 21-8940 to make a formal claim for TDIU.  

2.  Ask the Veteran to identify any outstanding treatment records (to include any private, VA, or military) for his lower back disability or radiculopathy.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records identified by the Veteran.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected lower back disability, to include evaluation of the Veteran's radiculopathy, by an appropriate medical professional.  All appropriate tests and studies shall be conducted.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review and the examiner must indicate that he or she reviewed them.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia, and an evaluation of the Veteran's flare-ups in accordance with Sharp.  

The examiner should conduct a thorough examination of the Veteran's service-connected back disability and report on the nature, severity, and extent of any associated symptomatology related to the back disability.  This should include a report of the ranges of motion of the spine (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should do X-rays or other appropriate imaging studies of the Veteran's lower back in accordance with the Veteran's contention that the screws in his spine have become dislocated.  

The examiner should also specifically answer the following question:

What is the extent of any additional limitation in motion (in degrees) of the spine due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

4.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




